130 Nev., Advance Opinion Z
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                GABRIELA GONZALES-ALPIZAR,                           No. 59387
                Appellant/Cross-Respondent,
                vs.                                                             FILED
                EDWIN GRIFFITH,
                Respondent/Cross-Appellant.                                      JAN 3 0 2014
                                                                                TH IE K LINDEMAN
                                                                           CL
                                                                           BY   itf ie
                                                                                  PUT       R
                                                                                                    H
                           Appeal and cross-appeal from a final determ iation
                                                                        r                       '




                concerning a complaint for divorce. Second Judicial District Court,
                Washoe Count y; David A. Hardy , Judge.
                           Affirmed in part, reversed in part, and remanded.


                Richard F. Cornell, Reno,
                for Appellant/Cross-Respondent.

                Kristi Beth Luna, Reno,
                for Respondent/Cross-Appellant.




                BEFORE THE COURT EN BANC.

                                                  OPINION

                By the Court, HARDESTY, J.:
                           In this appeal, we address whether a spousal and child
                support order entered b y a family court in Costa Rica is enforceable in
                Nevada. The Uniform Interstate Famil y Support Act (UIFSA), as enacted
                in Nevada, allows for the enforcement of a forei gn support order when the
                order is entered in a countr y that is a reco gnized "state" under MRS
                Chapter 130. UIFSA sets forth three different methods b y which a forei gn
SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                    H-D3Ih
                country may be considered a "state" for purposes of enforcing that
                country's support orders. The first method clearly does not apply here,
                and we determine that neither of the other two methods authorizes the
                court to consider Costa Rica a state for UIFSA purposes. Pursuant to the
                second method, the Nevada Attorney General, under NRS 130.035(1), has
                not declared Costa Rica a foreign country in which reciprocal provisions
                will be made ensuring the enforceability of foreign support orders.
                Further, under the third method, the record fails to demonstrate,
                pursuant to NRS 130.10179(2)(a), that Costa Rica follows enforcement
                procedures that are "substantially similar" to those established under
                UIFSA. Accordingly, UIFSA does not require the district court to enforce
                the order.
                             In addition to UIFSA, however, a foreign support order may be
                enforced under the doctrine of comity. We determine that, because the
                existence of the parties' premarital agreement was not disclosed to the
                Costa Rican court issuing the support order, the award for spousal support
                should not be recognized in Nevada as a matter of comity. The child
                support award may be recognized, however, and we remand for the district
                court to make factual findings on Griffith's claim that the child support
                was obtained through fraud because Gonzales-Alpizar misrepresented
                Griffith's income and assets to the Costa Rican court.
                                  FACTS AND PROCEDURAL HISTORY
                             Respondent/cross-appellant Edwin Griffith, a resident of Reno,
                met appellant/cross-respondent Gabriela Gonzales-Alpizar, a citizen and
                native of Costa Rica, when he went to Costa Rica to visit friends. In 1999,
                the two were married in Costa Rica. Prior to the marriage, the parties
                entered into a premarital agreement prepared by Griffith's counsel and
                signed by both Gonzales-Alpizar and her counsel Maria Fait-Shaw in
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 Costa Rica. Among other provisions, the premarital agreement waived
                 any claim for alimony or spousal support, unless the divorce resulted in
                 one party becoming eligible for public assistance support. It also provided
                 that the laws of the State of Nevada would govern the premarital
                 agreement's execution and performance, without regard to where the
                 parties resided.
                             After the parties were married, they returned to Reno with
                 Gonzales-Alpizar's daughter Nicolle. Shortly thereafter, Gonzales-Alpizar
                 gave birth to a son, Anthony Griffith-Gonzalez. Griffith and Gonzales-
                 Alpizar resided in Reno for over three years. In 2002, their relationship
                 began to deteriorate.
                             The family traveled to Costa Rica in February 2003, but
                 Gonzales-Alpizar refused to return to Reno. Griffith returned alone,
                 leaving Gonzales-Alpizar and the two children in Costa Rica. Griffith
                 subsequently visited Costa Rica twice in 2003 and once in 2004. Griffith
                 returned to Costa Rica one last time in February 2005, and the parties
                 met to discuss a divorce settlement.
                 Procedural history in Costa Rica
                       2005 Costa Rican spousal and child support order
                             At the commencement of the parties' divorce settlement
                 discussions in Costa Rica, Griffith was allegedly served with notice and
                 process of a Demand for Alimony, which as explained by Gonzales-Alpizar
                 includes spousal and child support under Costa Rican law. The parties
                 dispute what occurred and whether Griffith was actually served with
                 process. According to Gonzales-Alpizar, after both she and her attorney
                 explained to Griffith that he was being served with legal documents
                 regarding alimony and child support, Griffith became very angry, threw
                 the papers to the floor, and immediately left. According to Griffith,
SUPREME COURT    however, a stranger approached him in the waiting room of the attorney's
        OF
     NEVADA
                                                        3
(0) 1947A    e
                 office and read aloud from paperwork in Spanish. Griffith did• not
                 understand what the person was saying, and Gonzales-Alpizar refused to
                 respond to his multiple requests to explain what was happening. He left
                 the office with no paperwork and no explanation in English as to what was
                 said. Gonzales-Alpizar's version is supported by a Costa Rican court
                 officer's affidavit asserting that she served the• Demand for Alimony upon
                 Griffith in an attorney's office, Griffith understood what the documents
                 were, he refused to receive them, and he left immediately.
                             Based on this alleged service and Griffith's failure to answer
                 the complaint in a Costa Rican court, a default judgment was entered
                 against Griffith in September 2005, which ordered him to pay $180 per
                 month in spousal support, $235 per month in child support for Anthony,
                 and an additional $235 per month in child support for Nicolle (2005 Costa
                 Rican support order)) The support award was based on Gonzales-
                 Alpizar's representation of Griffith's earned income. Gonzales-Alpizar
                 failed to disclose the terms of the premarital agreement to the court.
                       2007 Costa Rican divorce decree
                             In January 2006, Gonzales-Alpizar filed a complaint for
                 divorce against Griffith in Costa Rica. After an initial, unsuccessful
                 attempt to serve process of the divorce complaint, Gonzales-Alpizar
                 obtained the Costa Rican court's permission to seek service of process
                 upon Griffith through publication in Costa Rica, despite knowing that
                 Griffith resided in Nevada and making no effort to notify him of the
                 divorce proceedings. Gonzales-Alpizar's divorce complaint also failed to




                      'Mc°lle is not Griffith's biological child. A dispute exists as to
                 whether Griffith adopted Nicolle under Costa Rican law.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                inform the Costa Rican court of the existence of the premarital agreement
                entered between the parties in August 1999.
                            Griffith never responded to or appeared in the action, and in
                April 2007, the Costa Rican court entered a final divorce decree (2007
                Costa Rican decree), granting Gonzales-Alpizar's request for divorce and
                giving her custody of the two children with parental authority jointly held.
                The prior award of alimony and child support under the 2005 Costa Rican
                support order was confirmed. The parties were finally divorced under
                Costa Rican law in June 2007, when the decree was published in the
                "Boletin Judicial."
                Procedural history in Nevada
                            Meanwhile, Griffith filed a complaint for divorce in Nevada in
                April 2007. 2 Although a default divorce decree was initially entered,
                Gonzales-Alpizar successfully moved to set aside the default decree, and
                she filed an answer to Griffith's complaint for divorce in June 2010. At
                issue in the district court was whether the court had jurisdiction over the
                divorce proceeding, in light of the 2007 Costa Rican decree, and whether
                the court had authority to enforce the 2005 Costa Rican support order.
                             The district court first found that because the parties had
                been effectively divorced under the 2007 Costa Rican decree, it was
                unnecessary to enter any decree dissolving the bonds of matrimony in
                Nevada. Nevertheless, the court determined that service of process was
                not valid in the Costa Rican divorce proceeding, and while the court had no




                      2Griffith initially filed for divorce in Nevada in April 2006.
                However, the first divorce action was dismissed due to a lack of proper
                service.
SUPREME COURT
        OF
     NEVADA

                                                     5
(0) I947A
                authority to set aside that decree, the court would not enforce the spousal
                support and child custody provisions contained within it. 3
                              As for the 2005 Costa Rican support order, the district court
                concluded that Griffith was served with notice and process in that
                proceeding. 4 The court found enforceable any support provision within
                that order, provided that the order is valid and enforceable under Costa
                Rican law. The district court also concluded that Costa Rica was the
                appropriate forum to determine the enforceability of the 2005 Costa Rican
                support order, including any defenses Griffith might have in that action,
                whether that order is still valid, or whether the 2007 divorce decree served
                to modify or vitiate it. The district court directed the parties to litigate
                those issues in Costa Rica, under the presumption that the district court
                would have authority to enforce the order once it was found to be valid and
                effective. The district court entered a final determination as to its
                jurisdiction over the matter, and both parties timely appealed. On appeal,
                Gonzales-Alpizar argues that the 2005 Costa Rican support order is
                enforceable in Nevada and that the support arrears should be reduced to



                      3 Theparties do not challenge, and we do not address, the court's
                determination that the parties were effectively divorced under the 2007
                Costa Rican divorce decree.

                      "The district court found that although Griffith

                              certainly did not understand the Demand for
                              Alimony because it was written in Spanish, he had
                              resources with which to understand the document
                              and retain legal assistance. [Griffith] was also on
                              notice of the difficulties he could encounter. He
                              married a woman from another country, in her
                              country and acquiesced to her post-marriage
                              presence in her home country.
SUPREME COURT
        OF
     NEVADA
                                                       6
(0) I947A
                    judgment. 5 Griffith asserts that the support order is unenforceable based
                    on improper service of the Demand for Alimony and fraud in the
                    procurement of the support order.
                                                   DISCUSSION
                                  To resolve this appeal, we must determine whether the 2005
                    Costa Rican support order is enforceable in Nevada either under the terms
                    of UIFSA or under the doctrine of comity, both of which are issues of first
                    impression.
                    The 2005 Costa Rican support order is not enforceable under UIFSA
                                  UIFSA governs multiple jurisdiction involvement in child
                    support issues, and its purpose is to ensure that only one child support
                    order is effective at any given time.       See Valle v. Porsboll, 128 Nev. ,
                         268 P.3d 1272, 1274 (2012). UIFSA has been codified in Nevada
                    under NRS Chapter 130 and provides procedures for the enforcement and
                    modification of a support order issued by another state. Under NRS
                    130.10179(2), the term "state" is defined to include a foreign country if one
                    of the following three conditions is met: (1) the country has been declared
                    to be a foreign reciprocating country under federal law, (2) the state's
                    attorney general has declared the country a "state" because it has
                    reciprocal provisions ensuring the enforcement of support orders, or (3) the
                    country has enacted law or established procedures for enforcing support
                    orders that are substantially similar to those under UIFSA.         See NRS
                    130.10179(2).
                                  The parties do not dispute that Costa Rica has not been
                    declared a foreign reciprocating country under federal law.         See NRS

                          Gonzales-Alpizar does not challenge the district court's finding that
                          5

                    the 2007 Costa Rican decree is invalid as it relates to spousal and child
                    support.

SUPREME COURT
        OF
     NEVADA
                                                            7
(0) 1947A    (rep
                130.10179(2)(b). Thus, the first definition of "state" is not met. And, we
                turn to whether Nevada has declared Costa Rica a "state" for purposes of
                UIFSA. Gonzales-Alpizar argues that the 2005 Costa Rican support order
                is enforceable under UIFSA because Costa Rica constitutes a "state"
                pursuant to NRS 130.035(1). NRS 130.035(1) provides that "[w]hen the
                Attorney General is satisfied that reciprocal provisions will be made by
                any foreign country... . for the enforcement therein of support orders
                made within this State, the Attorney General may declare the foreign
                country . . . to be a state" as intended by NRS Chapter 130.
                            We conclude that Nevada has not recognized Costa Rica as a
                "state" for purposes of UIFSA enforcement. The Attorney General has not
                declared Costa Rica to be a foreign country in which reciprocal provisions
                will be made to ensure the enforceability of foreign support orders, as
                required by NRS 130.035(1). Additionally, the Nevada Department of
                Health and Human Services provides that "Heciprocity is the mutual
                agreement between the United States or State of Nevada and a foreign
                country to process child support cases."    See Nev. Dep't of Health and
                Human Servs., Div. of Welfare and Supportive Serv., Child Support
                Enforcement Manual (Manual), ch. II § 211 (March 1, 2011). Costa Rica is
                not a foreign country that maintains a reciprocal agreement with the
                United States or Nevada. Id. Nevada specifically provides reciprocity in
                child support cases with only four countries other than those recognized by
                the United States, and Costa Rica is not listed as one of those countries.
                See Manual, supra, § 211.
                            We next consider whether Costa Rica meets the third
                definition of "state" by having procedures for the enforcement of support
                orders that are substantially similar to those under UIFSA.       See NRS
                130.10179(2). Gonzales-Alpizar contends that Costa Rica has procedures
SUPREME COURT
        OF
     NEVADA
                                                     8
(0) 19(0A
                substantially similar to those under UIFSA, thereby meeting the
                definition of "state" and permitting Nevada to enforce the 2005 Costa
                Rican support order, but not to modify the terms of that judgment.       See
                NRS 130.2055(2). The only support for Gonzales-Alpizar's "substantially
                similar" argument is a comparison of the laws for establishing and
                modifying child support in Nevada and Costa Rica. That comparison,
                however, is not the relevant inquiry.
                            Rather, under NRS 130.10179(2), a foreign country may
                qualify as a state when it "[hi as enacted a law or established
                procedures ... which are substantially similar to the procedures
                established under the Uniform Interstate Family Support Act." Thus,
                Costa Rica may be considered a "state" only if it can be shown that it has
                laws or procedures that allow for a foreign judgment to be recognized, i.e.,
                laws on reciprocity, and that those laws are "substantially similar" to
                UIFSA.   See NRS 130.10179(2); see also Haker-Volkening v. Haker, 547
S.E.2d 127, 131 (N.C. Ct. App. 2001) ("UIFSA requires that 'a foreign
                nation must have substantially similar law or procedures
                to . UIFSA . . . (that is, reciprocity) in order for its support orders to be
                treated as if they had been issued by a sister State." (quoting Official
                Comment, N.C. Gen. Stat. § 52C-1-101(19) (1999) (emphasis added))).
                            The evidence presented by Gonzales-Alpizar, comparing
                Nevada's laws with Costa Rica's laws regarding child support awards, is
                irrelevant to the question of whether Costa Rica is a "state," and she
                makes no argument that Costa Rica has enacted procedures for
                interjurisdictional enforcement similar to those under UIFSA. Thus,
                because Gonzales-Alpizar did not establish that Costa Rica was a "state,"
                we conclude that the 2005 Costa Rican support order is not enforceable
                under UIFSA.      See Haker-Volkening, 547 S.E.2d at 131 (refusing to
SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A
                enforce a foreign support order when the party seeking to enforce the
                order failed to establish on the record that Switzerland was a "state" for
                the purposes of UIFSA).
                The spousal support provision of the 2005 Costa Rican support order is not
                enforceable under the doctrine of comity
                            Although UIFSA does not apply to the 2005 Costa Rican
                support order, we must still consider whether the order might be
                enforceable by a Nevada court under the doctrine of comity. This doctrine
                is a principle of courtesy by which "the courts of one jurisdiction may give
                effect to the laws and judicial decisions of another jurisdiction out of
                deference and respect." Mianecki v. Second Judicial Dist. Court, 99 Nev.
93, 98, 658 P.2d 422, 424-25 (1983). This court has not previously
                considered the circumstances under which a foreign spousal and child
                support order will be enforceable in Nevada under the doctrine of comity.
                            In doing so, we consider the approach taken by the
                Restatement (Third) of Foreign Relations Law of the United States, which
                discusses reasons why a foreign judgment or order should not be enforced
                under comity. Section 482(1) provides: "[a] court in the United States may
                not recognize a judgment of the court of a foreign state" if "the judgment
                was rendered under a judicial system that does not provide impartial
                tribunals or procedures compatible with due process of law," or if "the
                court that rendered the judgment did not have jurisdiction over the
                defendant." Restatement (Third) of Foreign Relations Law of the United
                States § 482(1) (1987). Section 482(2) further provides that a court "need
                not recognize" a foreign judgment if:
                                  (a) the court that rendered the judgment did
                            not have jurisdiction of the subject matter of the
                            action;


SUPREME COURT
        OF
     NEVADA
                                                        10
(0) 1947A
                                        (b) the defendant did not receive notice of
                                  the proceedings in sufficient time to enable him to
                                  defend;
                                        (c) the judgment was obtained by fraud;
                                         (d) the cause of action on which the
                                  judgment was based, or the judgment itself, is
                                  repugnant to the public policy of the United States
                                  or of the State where recognition is sought;
                                       (e) the judgment conflicts with another final
                                  judgment that is entitled to recognition; or
                                        (0 the proceeding in the foreign court was
                                  contrary to an agreement between the parties to
                                  submit the controversy on which the judgment is
                                  based to another forum.
                  Id. * 482(2).
                                  The Ninth Circuit Court of Appeals has adopted the
                  Restatement (Third) approach to enforcing foreign judgments, stating that
                  it "provide[s] sound guidance for assessing legal judgments of other
                  nations."   Wilson v. Marchington, 127 F.3d 805, 810 (9th Cir. 1997).
                  Several state courts have also adopted Section 482 of the Restatement
                  (Third) to analyze whether foreign orders should be recognized under the
                  doctrine of comity. See Office of Child Support v. Sholan, 782 A.2d 1199,
                  1203-04 (Vt. 2001) (adopting the Restatement approach in determining
                  whether or not to enforce a foreign support order); see also Alberta Sec.
                  Comm'n v. Ryckman,         30 P.3d 121, 126 (Ariz. Ct. App. 2001); Bondi v.
                  Citigroup, Inc., 32 A.3d 1158, 1185-86 (N.J. Super. Ct. App. Div. 2011).
                                  We find the reasoning of Section 482 of the Restatement
                  (Third) and these courts to be consistent with Nevada's jurisprudence
                  under the Full Faith and Credit Clause, as Nevada courts will refuse to
                  recognize a judgment or order of a sister state if there is "a showing of
                  fraud, lack of due process, or lack of jurisdiction in the rendering state."

SUPREME COURT
                  Rosenstein v. Steele, 103 Nev. 571, 573, 747 P.2d 230, 231 (1987). We
        OF

     NEVADA
                                                          11
(0) 1947A    en
                therefore adopt Section 482 of the Restatement (Third) of Foreign
                Relations Law of the United States to analyze whether a foreign support
                award for spousal and child support should be recognized by Nevada
                courts under the doctrine of comity.
                            Griffith argues that the 2005 Costa Rican support order
                cannot be enforced by a Nevada court under the doctrine of comity based
                on lack of due process and fraud in the procurement of the order. We must
                consider whether Griffith's contentions are valid and thus prevent this
                court from recognizing the 2005 Costa Rican support order.
                            First, as to the due process argument, although the parties
                offer differing versions of the service of the Demand for Alimony, the
                district court found that Griffith was served with notice and process of the
                2005 Costa Rican support order. Due process, in relation to comity,
                encompasses the idea that the order was granted after "proper service or
                voluntary appearance of the defendant."      Wilson, 127 F.3d at 811 This
                court has stated that "Uhl elementary and fundamental requirement of
                due process . . . is notice reasonably calculated, under all the
                circumstances, to apprise interested parties of the pendency of the action
                and afford them the opportunity to present their objections." Browning v.
                Dixon, 114 Nev. 213, 217, 954 P.2d 741, 743 (1998) (quoting Mullane v.
                Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).
                            Here, the record demonstrates that, at the very least, Griffith
                was reasonably made aware that Gonzales-Alpizar was serving him with
                some form of legal papers despite his inability to understand Spanish.
                Griffith was personally handed these papers while in an attorney's office
                to discuss a divorce settlement. Thus, substantial evidence supports the
                district court's determination that Griffith was properly served with the
                Demand for Alimony.      Bedore v. Familian, 122 Nev. 5, 9-10, 125 P.3d
SUPREME COURT
      OF
    NEVADA

                                                       12
(0)94Th
      A
                1168, 1171 (2006) (stating that this court will not disturb a district court's
                findings of fact "if they are supported by substantial evidence" (internal
                quotation omitted)). As such, lack of due process would not provide a basis
                to refuse to enforce the support order under the principle of comity.
                            Second, Griffith argues that the spousal support award was
                procured through fraud because Gonzales-Alpizar failed to disclose to the
                Costa Rican court the existence of the premarital agreement, which
                precluded any award of spousal support. Gonzales-Alpizar does not
                appear to challenge this factual assertion, instead arguing that the
                premarital agreement was void as a matter of Costa Rican law such that
                the lack of disclosure is immaterial.
                            Specifically, Gonzales-Alpizar argues that the parties'
                premarital agreement was unenforceable because she did not execute the
                agreement knowingly or voluntarily and because the agreement is
                unconscionable.    See NRS 123A.080(1)(a) and (b). The validity of a
                premarital agreement is reviewed by this court de novo.      See Fick v. Fick,
                109 Nev. 458, 463, 851 P.2d 445, 449 (1993); Sogg v. Nev. State Bank, 108
Nev. 308, 312, 832 P.2d 781, 783 (1992); see also NRS 123A.080(3). Our
                review of the record demonstrates that Gonzales-Alpizar did knowingly
                and voluntarily sign the premarital agreement, and Gonzales-Alpizar has
                failed to demonstrate how the agreement was unconscionable. Thus, we
                conclude that the district court did not commit reversible error in
                concluding that the parties' premarital agreement was enforceable.         See
                NRS 123A.080(1) and (2); Sogg, 108 Nev. at 312, 832 P.2d at 783-84.
                            Because the premarital agreement is enforceable, we decline
                to recognize and enforce the 2005 Costa Rican spousal support order under
                the doctrine of comity where a spouse purposefully failed to provide to the


SUPREME COURT
        OF
     NEVADA

                                                        13
(0) 1947A
                    foreign court the premarital agreement that governed the parties'
                    agreement regarding spousal support.
                    The child support portion of the 2005 Costa Rican support order might be
                    entitled to enforcement under the doctrine of comity
                                However, the failure to disclose the premarital agreement
                    would not necessarily prevent the district court from enforcing the child
                    support order because the agreement contained no provision concerning
                    child support. The 2005 Costa Rican support order awarded child support
                    for Griffith's biological son Anthony and Gonzales-Alpizar's daughter
                    Nicolle. Griffith challenges any responsibility to support Nicolle because
                    Griffith claims Gonzales-Alpizar misrepresented Griffith's parental
                    relationship with Nicolle to the Costa Rican court. Griffith also argues
                    that the entire child support award was procured through fraud because
                    Gonzales-Alpizar misrepresented his income and properties in procuring
                    the award, and the award would render him destitute in violation of
                    Nevada public policy. The district court failed to make any specific
                    findings concerning Griffith's adoption of Nicolle or his fraud claim,
                    instead concluding that

                               [Griffith] may have had and may still have valid
                               defenses to the alimony/child support proceedings.
                               The questions of his responsibility for
                               Nicolle, . .. and [Gonzales-Alpizar's] alleged fraud,
                               in describing Plaintiffs resources to the Costa
                               Rican court . . . are not resolved to [Griffith's]
                               satisfaction. However, the only forum for
                               resolving these issues is the Country of Costa
                               Rica.
                               Because the district court deferred ruling on Griffith's
                    parental status in regard to Nicolle and his other defenses to the child
                    support award to the Costa Rican court, this court is unable to determine
                    whether comity should be granted or denied to the child support award.
SUPREME COURT
       OF
    NEVADA

                                                        14
(0) 1947A 792f140
                  Thus, we remand this issue to the district court to make appropriate
                  findings of fact and conclusions of law under the Restatement (Third)
                  approach adopted by this court, and to determine whether the child
                  support portion of the 2005 Costa Rican support order should be enforced
                  as a matter of comity.
                                   Because the district court erred in concluding that it may
                  have to enforce the spousal support provision of the 2005 Costa Rican
                  support order if it is determined valid and enforceable in a Costa Rican
                  court, we reverse that portion of the district court's order, and we affirm in
                  all other respects.


                                                                                       J.
                                                          Hardesty


                  We conc

                                                 , C.J.
                  Gibbon's

                               Poem ti
                      \ering


                  Parr a guirr e




                                                    J.




SUPREME COURT
        OF
     NEVADA
                                                           15
(0) 1947A    e'